Exhibit 10.1

 

 

COMMON STOCK PURCHASE AGREEMENT

 

THIS COMMON STOCK PURCHASE AGREEMENT, (this “Agreement”) is made this 23rd day
of September, 2014, by and among John Fahlberg (the “Seller”), Travelsafe, Inc.,
a Nevada corporation (“Travelsafe”, or the “Company”), and Oksana Murarova
(“Purchaser 1”) and Nakul Gupta (“Purchaser 2” and, together with Purchaser 1,
the “Purchasers”). The Seller, Travelsafe, and the Purchasers may be referred to
herein each as a “Party” and collectively, as the “Parties”.

 

WITNESSETH:

 

WHEREAS, the Seller is the record owner of 5,000,000 shares (the “Shares”) of
the Company’s common stock, $0.00001 par value per share (the “Common Stock”);

 

WHEREAS, pursuant to the terms and conditions of this Agreement, Seller desires
to sell to Purchaser 1 and Purchaser 1 desires to purchase from the Seller half
of the Shares, that is, 2,500,000 shares of the Common Stock (“Acquisition 1”),
for an aggregate purchase price of One Hundred Forty Thousand Dollars and 0/100
($140,000.00) (“Purchase Price 1”); and

 

WHEREAS, pursuant to the terms and conditions of this Agreement, Seller desires
to sell to Purchaser 2 and Purchaser 2 desires to purchase from the Seller half
of the Shares, that is, 2,500,000 shares of the Common Stock (“Acquisition 2”
and, together with Acquisition 1, the “Acquisitions”), for an aggregate purchase
price of One Hundred Forty Thousand Dollars and 0/100 ($140,000.00) (“Purchase
Price 2” and, together with Purchase 1, the aggregate purchase price of Two
Hundred Eighty Thousand Dollars and 0/100 ($280,000.00) the “Purchase Price”).

 

NOW THEREFORE, in consideration of the mutual promises, covenants and
representations contained herein, the parties herewith agree as follows:

 

Article I
SALE OF SECURITIES

 

1.01 Purchase and Sale. Subject to and upon the terms and conditions of this
Agreement, on the Closing Date, the Seller shall sell, assign, transfer, convey,
and deliver to the Purchasers, and Purchasers shall purchase from the Seller, a
total of 5,000,000 shares of the Common Stock.

 

1.02 Purchase Price. Subject to and upon the terms and conditions of this
Agreement, on the Closing Date, the Purchasers shall pay to the Seller, in full
payment for the Shares and in reliance upon the representations and warranties
made herein by the Seller, an aggregate of $280,000 to the Seller for the
5,000,000 shares of the Common Stock and payable as provided in Section 1.03.

 

1.03 Closing.

 

(a) The sale and delivery of the 5,000,000 shares of the Common Stock to the
Purchasers, the payment of the Purchase Price to the Seller, and the
consummation of the other respective obligations of the parties hereto
contemplated by this Agreement will take place at a closing (the “Closing”),
which will take place at a mutually acceptable location and date (the “Closing
Date”).

 



1

 

  

(b) At the closing:

 

(i) The Seller shall deliver to the Purchasers a certificate (or certificates)
for the Shares, along with a fully executed stock power that is medallion
guaranteed and duly endorsed in form for transfer to the Purchasers.

 

(ii) The Purchasers shall pay to the Seller the Purchase Price for the Shares.

 

(c) At and at any time after the Closing, the parties shall duly execute,
acknowledge and deliver all such further assignments, conveyances, instruments
and documents, and shall take such other action consistent with the terms of
this Agreement to carry out the transactions contemplated by this Agreement.

 

(d) All representations, covenants and warranties of the Purchasers and Seller
contained in this Agreement shall be true and correct on and as of the Closing
Date with the same effect as though the same had been made on and as of such
date.

 

Article II
REPRESENTATIONS AND WARRANTIES OF THE SELLERS AND COMPANY

 

Seller and Travelsafe represent and warrant to the Purchasers, jointly and
severally, the following:

 

2.01 Organization; it is a corporation duly organized, validly existing, and in
good standing under the laws of the State of Nevada and has the requisite
corporate power and authority to own its properties and assets and carry on its
business as now being conducted. Travelsafe is duly qualified as a foreign
entity to do business and is in good standing in the every jurisdiction in which
its ownership of property or the nature of the business conducted by it makes
such qualification necessary. All actions taken by the incorporators, directors
and/or shareholders of Travelsafe have been valid and in accordance with the
laws of the state of Nevada.

 

2.02 OTCQB Listing The Common Stock is included for quotation on the OTCQB,
under the symbol “TRVS.” The Common Stock is DTC-eligible.

 

2.03 Authorization; Enforcement; Validity.

 

(a) Travelsafe has the requisite corporate power and authority to enter into and
perform its obligations under this Agreement and each of the other agreements to
be entered into by the Parties hereto in connection with the transactions
contemplated by this Agreement (collectively, the “Transaction Documents”). The
execution and delivery of the Transaction Documents by Travelsafe and the
consummation by Travelsafe of the transactions contemplated hereby and thereby,
has been duly authorized by Travelsafe’s Board of Directors and no further
consent or authorization is required by Travelsafe, its Board of Directors or
its shareholders. This Agreement and the other Transaction Documents have been
duly executed and delivered by Travelsafe, and constitute the legal, valid and
binding obligations of Travelsafe, enforceable against Travelsafe in accordance
with their respective terms.

 



2

 

  

(b) Seller has all requisite power, authority and legal capacity to execute and
deliver this Agreement and all other Transaction Documents to which Seller is a
party and to perform the transactions contemplated hereby and thereby. This
Agreement has been duly executed and delivered by Seller and constitutes a valid
and binding obligation of the Seller, enforceable against Seller in accordance
with its terms. At Closing, all other Transaction Documents to be executed and
delivered by Seller shall have been duly executed and delivered by Seller. All
other Transaction Documents executed and delivered by Seller shall constitute
valid and binding obligations of Seller, enforceable against Seller in
accordance with their terms.

 

2.04 Capital. The Company is authorized to issue an aggregate number of two
hundred sixty million (260,000,000) shares of capital stock, par value of
$0.00001 per share of which two hundred fifty million (250,000,000) shares are
the Common Stock (the “Common Stock”), and ten million (10,000,000) shares are
of preferred stock, par value of $0.00001 per share. At the present time,
5,950,000 shares of Common Stock are issued and outstanding. There are no
preferred shares issued or outstanding. All outstanding shares of Common Stock
have been duly authorized and validly issued and are fully paid and
non-assessable. Seller is the lawful record and beneficial owner of the Shares.
All outstanding shares of Common Stock are free of liens, encumbrances, security
interests, pledges, charges, clouds on title, options, restrictions and legal or
equitable rights of any persons including, but not limited to, rights of first
refusal, pre-emptive and/or similar rights (collectively, “Encumbrances”). There
are no outstanding subscriptions, options, rights, warrants, convertible
securities, or other agreements or commitments obligating Travelsafe to issue or
to transfer any shares of its capital stock and other than the Acquisition nor
does Seller have any such obligation with respect to the Shares. None of the
outstanding shares of Common Stock are subject to any stock restriction
agreements and/or rights of first refusal, pre-emptive or similar rights. All of
the issued and outstanding capital stock of Travelsafe has been issued in
compliance with all applicable law, including, but not limited to, all state
securities laws. Seller has delivered to Purchasers a true and correct list of
shareholders as of the Closing Date certified by Travelsafe’s transfer agent
listing the name, address and amount of shares of Common Stock owned by each
shareholder.

 

2.05 Subsidiaries. Travelsafe does not currently own or control, directly or
indirectly, any interest in any other corporation, partnership, trust, joint
venture, limited liability company, association, or other business entity.
Travelsafe is not a participant in any joint venture, partnership or similar
arrangement.

 



3

 

  

2.06 SEC Documents; Financial Statements. Travelsafe is required under Section
15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
and has timely (including within any additional time periods provided by Rule
12b-25 under the Exchange Act) filed all reports, schedules, forms, statements
and other documents required to be filed by it with the Securities and Exchange
Commission (the “SEC”) pursuant to the reporting requirements of the Exchange
Act (all of the foregoing filed prior to the Closing Date, all exhibits included
therein and financial statements, notes and schedules thereto and documents
incorporated by reference therein, all amendments thereto and all schedules and
exhibits thereto and to any such amendments being hereinafter referred to as the
“SEC Documents”). Travelsafe has delivered to Purchasers true, correct and
complete copies of the SEC Documents not available on the SEC’s EDGAR system.
Except as corrected by subsequent amendments thereto, as of their respective
filing dates, the SEC Documents (and the Registration Statement (as defined
below), the Amended Registration Statement (as defined below), and each
prospectus forming a part thereof), complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents (and the Securities Act
of 1933, as amended (the “Securities Act”) and the rules and regulations
promulgated thereunder as to the Registration Statement (and the prospectus
forming a part thereof) and the Amended Registration Statement (and the
prospectus forming a part thereof). As of their respective filing dates, none of
the SEC Documents (and/or the Registration Statement (and the prospectus forming
a part thereof), and the Amended Registration Statement (nor the prospectus
forming a part thereof)), contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. As of their respective filing dates, the
financial statements of Travelsafe included in the SEC Documents (and the
Registration Statement (and the prospectus forming a part thereof), and the
Amended Registration Statement (and the prospectus forming a part thereof),
(collectively, the “Financial Statements”) complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto. The Financial Statements have been
prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of Travelsafe as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).

  

2.07 Indebtedness. Except as disclosed in the SEC Documents, Travelsafe has no
liabilities, obligations and/or indebtedness of any nature (absolute, accrued,
direct, indirect, contingent or otherwise). Travelsafe is not a guarantor or
indemnitor of any indebtedness of any other person, firm, or corporation.

 

2.08 Litigation. Neither Seller nor Travelsafe is a party to any direct and/or
indirect litigation, arbitration and/or other proceedings and neither Seller nor
Travelsafe is aware of any pending, threatened or asserted claims, lawsuits or
contingencies involving the Travelsafe, the Seller and/or the Shares. To the
best of knowledge of the Seller and Travelsafe, there is no dispute of any kind
between Travelsafe and any third party. As of the Closing Date, Travelsafe will
be free from any and all liabilities, liens, claims and/or commitments.
Travelsafe is not a party to any suit, action, arbitration, or legal
administrative or other proceeding, or pending governmental investigation. To
the best knowledge of the Seller, there is no basis for any action or proceeding
and no such action or proceeding is threatened against Travelsafe. Travelsafe is
not a party to or in default with respect to any order, writ, injunction, or
decree of any federal, state, local, or foreign court, department, agency, or
instrumentality.

 



4

 

  

2.09 Tax Returns. Travelsafe has filed all federal, state, and local tax returns
required to be filed as of the date of this Agreement. There are no taxes of any
kind due or owing to any local, state or federal taxing authority.

 

2.10 No Conflicts. The execution and delivery of this Agreement and the other
Transaction Documents by the Seller and Travelsafe and the performance by the
Seller and Travelsafe of their respective obligations hereunder and thereunder
will not cause, constitute, or conflict with or result in (a) any breach or
violation or any of the provisions of or constitute a default under any license,
indenture, mortgage, charter, instrument, articles of incorporation, bylaw, or
other agreement or instrument to which Travelsafe the officers, directors and/or
Seller are a party, or by which any other such persons may be bound, nor will
any consents or authorizations of any party be required, (b) an event that would
cause Travelsafe (and/or assigns) or Seller to be liable to any party, or (c) an
event that would result in the creation or imposition of any lien, charge, or
encumbrance on any asset of Travelsafe or upon the Shares.

 

2.11 Contracts, Leases and Assets. Travelsafe is not a party to any contract,
agreement or lease. No person holds a power of attorney (and/or similar
document) from Travelsafe or Seller. Except as disclosed in the SEC documents,
Travelsafe has no assets or liabilities or any obligations which would give rise
to a liability in the future.

 

2.12 Compliance with Laws. Seller and Travelsafe have complied in all material
respects, with, and is not in violation of any, federal, state, or local
statute, law, and/or regulation. Seller and Travelsafe have complied with all
federal and state securities laws in connection with the offer, sale and
distribution of its securities.

 

2.13 Regulations, Etc.; Travelsafe agrees that no person has direct and/or
indirect rescission and/or similar rights with respect to any securities of
Travelsafe. The Shares being sold herein to the Purchasers are being sold in a
private transaction between the Seller and the Purchasers exempt from the
registration requirements of the Securities Act pursuant to Section 4(a)(2) of
the Securities Act. Travelsafe filed with the SEC a registration statement
covering the resale of 950,000 shares of Common Stock owned, at that time, by
thirty (30) of its shareholders on Form S-1 on September 27, 2013 (the
“Registration Statement”), pursuant to the Securities Act, which Registration
Statement was amended four times in 2013 (on November 14, December 6, December
23, and December 30) (such four amendments, collectively, the “Amended
Registration Statement”), and was declared effective by the SEC on January 9,
2014. Other than the Registration Statement and the Amended Registration
Statement, Travelsafe has not filed any registration statement under the
Securities Act. In connection with the Registration Statement and the Amended
Registration Statement and in all sales and/or issuances of securities of the
Company, the Company complied with all applicable laws including, but not
limited to, all state securities laws. As of the date hereof, the Registration
Statement (including the prospectus contained therein) and the Amended
Registration Statement (including the prospectus contained therein) is current
and effective and neither Seller nor Travelsafe has any knowledge and/or reason
to believe the Registration Statement (including the prospectus contained
therein) or the Amended Registration Statement (including the prospectus
contained therein), will not remain current and effective for the period of time
applicable to similar registration statements as provided in SEC rules and
regulations. The securities of Travelsafe included in the Registration Statement
and the Amended Registration Statement may be sold pursuant to and in accordance
with the disclosure in the prospectus.

 



5

 

  

2.14 Closing Documents. All minutes, consents or other documents pertaining to
Travelsafe to be delivered at the Closing shall be valid and in accordance with
the laws of Nevada.

 

2.15 Title. The Seller has good, clean and marketable title to all of the
Shares. The Shares are free and clear of and from all Encumbrances, except for
restrictions on transfer imposed by federal and state securities laws. None of
the Shares are or will be subject to any voting trust or agreement or subject to
any rights of first refusal, pre-emptive or similar rights. No person holds or
has the right to receive any proxy or similar instrument with respect to any of
the Shares. Seller is not a party to any agreement which offers or grants to any
person the right to purchase or acquire any of the Shares. There is no
applicable local, state or federal law, rule, regulation, or decree which would,
as a result of the purchase of the Shares by Purchasers, impair, restrict or
delay voting rights with respect to the Shares.

 

2.16 Sophistication. Seller is a sophisticated investor familiar with
transactions similar to those contemplated by this Agreement and have had access
to all information regarding Travelsafe and its present and prospective
business, assets, liabilities and financial condition that Seller reasonably
considers important in making its decision to sell the Shares pursuant hereto.
Seller has independently (and based on such information and the advice of such
advisors as Seller has deemed appropriate if any), made its own analysis and
decision to sell the Seller’s Shares and enter into this Agreement.

 

2.17 No Rights. Seller acknowledges and understands that as of the date of this
Agreement and following the sale of the Shares to the Purchaser, Seller will
have no rights to, directly or indirectly beneficially own, have the right to
acquire, authorize the sale of, vote, receive dividends, or have any claims or
any rights, including voting rights, relating to such Shares.

 

2.18 Future Appreciation. Seller acknowledges and understands that as a result
of the sale of the Shares, Seller will be foregoing any opportunity Seller may
have to realize appreciation in the value of the Company and/or the Shares.

 

2.19 Representations. All representations and warranties shall be true as of the
Closing and all such representations and warranties shall survive the Closing
for a period of three (3) years.

 

Article III

 

REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

 

3.01 Acquisition for Investment. The Purchasers are acquiring the Shares solely
for their own accounts for the purpose of investment and not with a view to or
for sale in connection with distribution. The Purchasers do not have a present
intention to sell the Shares, nor a present arrangement (whether or not legally
binding) or intention to effect any distribution of the Shares to or through any
person or entity. The Purchasers acknowledge that they are each able to bear the
financial risks associated with an investment in the Shares and that they have
been given full access to such records of the Company and to the officers of the
Company and received such information as it has deemed necessary or appropriate
to conduct its due diligence investigation and has sufficient knowledge and
experience in investing in companies similar to the Company in terms of the
Company’s stage of development so as to be able to evaluate the risks and merits
of its investment in the Seller.

 



6

 

 

3.02 Sophistication. The Purchasers are each sophisticated investors, as
described in Rule 506(b)(2)(ii) promulgated under the Securities Act and have
such experiences in business and financial matters that they are each capable of
evaluating the merits and risk of an investment in the Company.

 

3.03 Opportunities for Additional Information. The Purchasers acknowledge that
each Purchaser has had the opportunity to ask questions of and receive answers
from, or obtain additional information from, the executive officers of the
Company concerning the financial and other affairs of the Company, and to the
extent deemed necessary in light of each such Purchaser’s personal knowledge of
the Company’s affairs, each such Purchaser has asked such questions and received
answers to the full satisfaction of each such Purchaser, and each such Purchaser
desires to invest in the Company.

 

3.04 Rule 144. Each Purchaser understands that the Shares may not be offered for
sale, sold, assigned or transferred unless such Shares are registered under the
Securities Act or an exemption from registration is available. Each Purchaser
acknowledges that each such Purchaser is familiar with Rule 144 of the rules and
regulations of the Commission, as amended, promulgated pursuant to the
Securities Act (“Rule 144”), and that such person has been advised that Rule 144
permits resales only under certain circumstances. Each Purchaser understands
that to the extent that Rule 144 is not available, each Purchaser will be unable
to sell any Shares without either registration under the Securities Act or the
existence of another exemption from such registration requirement.

 

3.05 Legends. Each Purchaser hereby agrees with the Company that the Shares will
bear the following legend or one that is substantially similar to the following
legend:

 

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS
AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS, IN
WHICH CASE THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE SELLERS AN
OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE
SELLER, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR
OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS.

 



7

 

  

3.06 Additional Legend; Consent. Additionally, the Shares will bear any legend
required by the “blue sky” laws of any state to the extent such laws are
applicable to the securities represented by the certificate so legended. Each
Purchaser consents to the Company making a notation on its records or giving
instructions to any transfer agent of Shares in order to implement the
restrictions on transfer of the Common Shares.

 

Article IV
CLOSING CONDITIONS; CLOSING DELIVERIES; POST CLOSING COVENANTS

 

4.01 Conditions of Purchasers’ Obligations at Closing. The obligation of the
Purchasers to purchase and pay for the Shares at the Closing is subject to the
fulfillment as of the Closing Date of the following conditions, to each
Purchaser’s satisfaction or waiver in their sole and absolute discretion:

 

(a) Representations, Warranties; Obligations. The Seller’s and Travelsafe’s
representations and warranties contained in this Agreement shall be true,
complete and correct at and as of the Closing Date (both immediately prior to
and immediately after giving effect to the transactions contemplated by this
Agreement and the other Transaction Documents) and the Seller and Travelsafe
shall have duly performed and complied with all covenants and obligations
required by this Agreement or the other Transaction Documents to be performed or
complied with by it on or before the Closing Date.

 

(b) Absence of Litigation. No action or proceeding shall be pending or ongoing
by or before any court or other governmental or administrative body or agency
(i) seeking to restrain, enjoin, prohibit or invalidate any of the transactions
contemplated by this Agreement and the other Transaction Documents, (ii) to
deregister the Common Stock, (iii) to make the Common Stock not DTC eligible, or
(iv) to remove the Common Stock from the OTCQB.

 

(c) No Changes. No change has occurred since the filing of Travelsafe’s last
Annual Report on Form 10-K with the SEC that the Purchasers believe could affect
Travelsafe.

 

(d) Certain SEC Filings. Travelsafe shall have filed with the SEC (i) through
and including the Closing Date, all periodic reports required to be filed by it
under SEC rules and regulations including, but not limited to all Current
Reports on Form 8-K, and (ii) the Registration Statement (and the prospectus
forming a part there) and the Amended Registration Statement (and the prospectus
forming a part thereof), shall have been declared effective by the SEC, shall be
current and effective as of the Closing Date and neither Seller nor Travelsafe
shall have any reason to believe that the Amended Registration Statement will
not remain current and effective to allow the securities included therein to be
sold in accordance with the disclosure set forth in the Amended Registration
Statement (and the prospectus contained therein) for the period of time
applicable to similar registration statements as provided in SEC rules and
regulations.

 



8

 

  

(e) Seller’s and Travelsafe ‘s Closing Deliveries. The Seller and Travelsafe
shall have delivered to Purchasers all of the following documents and
instruments:

 

(i) this Agreement and the other Transaction Documents to which the Seller and
Travelsafe are a party, duly executed by Seller and Travelsafe;

 

(ii) stock certificate or certificates representing the Shares, along with stock
powers with signature guarantee acceptable to Travelsafe ‘s transfer agent,
representing the Shares, endorsed in favor of the name or names as designated by
Purchasers or left blank, as may be requested by the Purchasers;

 

(iii) executed resignation letters from each of Travelsafe’s officers, effective
as of the date of such resignation letters;

 

(iv) executed resignation letters from each of the directors of Travelsafe,
effective as of the date of such resignation letters;

 

(v) executed resolutions of Travelsafe’s board of directors appointing to
Travelsafe’s board of directors such persons designated in writing by the
Purchaser with such appointments to be appointed as of the date of such
resolutions;

 

(vi) all of the original business and corporate records of Travelsafe,
including, but not limited to, correspondence (including correspondence with
FINRA, the SEC, state securities regulators, blue sky filings and all other
regulatory and governmental entities) files, bank statements, the Articles of
Incorporation (filed with the Secretary of State of the State of Nevada, which
Articles of Incorporation have not been amended) and the By-Laws (which have not
been amended) of Travelsafe, checkbooks, savings account books, minutes of
shareholder and directors meetings or written consents, financial statements,
shareholder listings, stock transfer records, agreements and contracts that
exist and such other documents as the Purchaser shall reasonably request;

 

(vii) correspondence relating to listing of Travelsafe’s Common Stock on the
OTCQB;

 

(viii) documents with DTC including, but not limited to, all back and forth
correspondence showing the Common Stock is currently DTC Eligible;

 

(ix) all correspondence and documents with and between Travelsafe and its
auditors;

 



9

 

  

(x) certificate of Good Standing from the Secretary of State of Nevada dated the
Closing Date;

 

(xi) current certified shareholder list from Travelsafe ‘s transfer agent;

 

(xii) Travelsafe’s EDGAR filing codes;

 

(xiii) all other books and records of Travelsafe, including bank statements and
bank records; and

 

(xiv) such other documents of Travelsafe as may be reasonably required by
Purchasers which shall not cause the Seller unreasonable hardship.

 

4.02 Conditions of Seller’s and Travelsafe ‘s Obligations at Closing. The
obligation of the Seller and Travelsafe to complete the Acquisition and sell the
Shares to the Purchasers is subject to the fulfillment as of the Closing Date of
the following conditions, to Seller’s satisfaction or waiver in their sole and
absolute discretion:

 

(a) Representations, Warranties; Obligations. Each of the Purchasers’
representations and warranties contained in this Agreement shall be true,
complete and correct at and as of the Closing Date (both immediately prior to
and immediately after giving effect to the transactions contemplated by this
Agreement and the other Transaction Documents) and the Purchasers shall have
duly performed and complied with all covenants and obligations required by this
Agreement or the other Transaction Documents to be performed or complied with by
them on or before the Closing Date.

 

(b) Absence of Litigation. No action or proceeding shall be pending or ongoing
by or before any court or other governmental or administrative body or agency
seeking to restrain, enjoin, prohibit or invalidate any of the transactions
contemplated by this Agreement and the other Transaction Documents.

 

(c) Purchaser’s Closing Deliveries. Purchasers shall have delivered to Seller
all of the following documents and instruments:

 

(i) this Agreement and the other Transaction Documents to which the Purchasers
are parties, duly executed by the Purchasers; and

 

(ii) the Purchase Price.

 

 

4.03 Post Closing Covenants.

 

(a) Filings with Government Agencies. No later than the last day required by SEC
rules and regulations from the Closing Date, the Purchasers shall file the Form
D and Current Report on Form 8-K with the SEC, disclosing the Acquisition, the
change of control of Travelsafe and such other items required to be disclosed
pursuant to SEC rules and regulations.

 



10

 

  

Article V
REMEDIES

 

5.01 Termination. In addition to any other remedies, the Purchasers may
terminate this Agreement, if at the Closing, the Seller has failed to comply
with all material terms of this Agreement, including but not limited to, all
conditions to Closing as set forth in Section 4.01 hereof, has failed to supply
any documents required by this Agreement unless they do not exist, or has failed
to disclose any material facts which could have a material adverse effect on
Travelsafe, or on Purchasers’ acquiring good title to the Shares, or on any part
of this transaction. The Seller may terminate this Agreement, if at the Closing,
the Purchasers have failed to comply with all material terms of this Agreement,
including but not limited to, all conditions to Closing as set forth in Section
4.02 hereof, or has failed to supply any documents required by this Agreement
unless they do not exist.

 

5.02 Indemnification. From and after the Closing, the Parties, jointly and
severally, agree to indemnify the other against all actual losses, damages and
expenses including, but not limited to, legal fees and expenses caused by (i)
any material breach of this Agreement by them or any material misrepresentation
contained herein including any representation and/or warranty, or (ii) any
misstatement of a material fact or omission to state a material fact required to
be stated herein or necessary to make the statements herein not misleading.

 

5.03 Indemnification Non-Exclusive The foregoing indemnification provision is in
addition to, and not derogation of any statutory, equitable or common law remedy
any party may have for breach of representation, warranty, covenant or
agreement.

 

Article VI
MISCELLANEOUS

 

 

6.01 Captions and Headings. The article and paragraph headings throughout this
Agreement are for convenience and reference only, and shall in no way be deemed
to define, limit, or add to the meaning of any provision of this Agreement.

 

6.02 Amendments. This Agreement and any provision hereof, may be waived,
changed, modified, or discharged, only by an agreement in writing signed by the
Party against whom enforcement of any waiver, change, modification, or discharge
is sought.

 

6.03 Non Waiver. Except as otherwise expressly provided herein, no waiver of any
covenant, condition, or provision of this Agreement shall be deemed to have been
made unless expressly in writing and signed by the party against whom such
waiver is charged; and (i) the failure of any party to insist in any one or more
cases upon the performance of any of the provisions, covenants, or conditions of
this Agreement or to exercise any option herein contained shall not be construed
as a waiver or relinquishment for the future of any such provisions, covenants,
or conditions, (ii) the acceptance of performance of anything required by this
Agreement to be performed with knowledge of the breach or failure of a covenant,
condition, or provision hereof shall not be deemed a waiver of such breach or
failure, and (iii) no waiver by any party of one breach by another party shall
be construed as a waiver with respect to any other or subsequent breach.

 



11

 

  

6.04 Entire Agreement. This Agreement, including any and all attachments hereto,
if any, contain the entire Agreement and understanding between the parties
hereto, and supersede all prior agreements and understandings.

 

6.05 Partial Invalidity. In the event that any condition, covenant, or other
provision of this Agreement is held to be invalid or void by any court of
competent jurisdiction, it shall be deemed severable from the remainder of this
Agreement and shall in no way affect any other condition, covenant or other
provision of the Agreement. If such condition, covenant, or other provision is
held to be invalid due to its scope or breadth, it is agreed that it shall be
deemed to remain valid to the extent permitted by law.

 

6.06 Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Facsimile signatures will
be acceptable to all parties.

 

6.07 Notices. All notices, requests, demands, and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given
on the date of service if served personally on the party to whom notice is to be
given, or on the third day after mailing if mailed to the party to whom notice
is to be given, by first class mail, registered or certified, postage prepaid,
or on the second day if faxed, and properly addressed or faxed as follows:

 

 

If to the Seller:

John Fahlberg

12926 Morehead

Chapel Hill, NC 27517

jfahlberg@nc.rr.com

Phone: 919-969-2982

Fax: 919-969-4768

 

If to the Purchaser:

Nakul Gupta



1 Changi North, St. 1

Singapore 498789



 

6.08 Binding Effect. This Agreement shall inure to and be binding upon the
heirs, executors, personal representatives, successors and assigns of each of
the Parties to this Agreement

 

6.09 Effect of Closing. All representations, warranties, covenants, and
agreements of the parties contained in this Agreement, or in any instrument,
certificate, opinion, or other writing provided for in it, shall be true and
correct as of the Closing and shall survive the Closing of this Agreement for a
period of three (3) years.

 



12

 

  

6.10 Mutual Cooperation. The Parties hereto shall cooperate with each other to
achieve the purpose of this Agreement, and shall execute such other and further
documents and take such other and further actions as may be necessary or
convenient to effect the transaction described herein.

 

6.11 Governing Law. This Agreement shall be governed by and construed solely and
exclusively in accordance with the internal laws of the State of Nevada without
regard to the conflicts of laws principles thereof. The parties hereto hereby
expressly and irrevocably agree that any suit or proceeding arising directly
and/or indirectly pursuant to or under this Agreement shall be brought solely in
a federal or state court located in the State of Nevada. By its execution
hereof, the parties hereby covenant and irrevocably submit to the in personam
jurisdiction of the federal and state courts located in the State of Nevada and
agree that any process in any such action may be served upon any of them
personally, or by certified mail or registered mail upon them or their agent,
return receipt requested, with the same full force and effect as if personally
served upon them in Las Vegas, Nevada. The parties hereto expressly and
irrevocably waive any claim that any such jurisdiction is not a convenient forum
for any such suit or proceeding and any defense or lack of in personam
jurisdiction with respect thereto. In the event of any such action or
proceeding, the party prevailing therein shall be entitled to payment from the
other party hereto of all of its reasonable counsel fees and disbursements.

 

[Signature Page to Follow]

 

 

 

13

 

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties hereto
as of the date first written above.

 

 

 

  SELLER:        /s/ John Fahlberg   John Fahlberg (Individually)           THE
COMPANY:       Travelsafe, Inc.           By:  /s/ John Fahlberg  

Name:

Title:

John Fahlberg
President               OKSANA MURAROVA (PURCHASER 1)        /s/ OKSANA MURAROVA
          NAKUL GUPTA (PURCHASER 2)        /s/ NAKUL GUPTA            

 



14



